*572Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered October 6, 2009, which, insofar as appealed from, denied plaintiffs motion for partial summary judgment on his Labor Law § 240 (1) cause of action and granted defendant Great American Construction Corp.’s cross motion for summary judgment dismissing that cause of action as against it, unanimously modified, on the law, to award summary judgment dismissing the Labor Law § 240 (1) cause of action as against the City, and otherwise affirmed, without costs.
As the plywood plank that struck plaintiff had been deliberately dropped from a window it does not constitute a “falling object” under Labor Law § 240 (1) (see Roberts v General Elec. Co., 97 NY2d 737, 738 [2002]; see also Boyle v 42nd St. Dev. Project, Inc., 38 AD3d 404, 407 [2007]). Accordingly, the Labor Law § 240 (1) cause of action should be dismissed as against the City as well as against Great American (see Merritt Hill Vineyards v Windy Hgts. Vineyard, 61 NY2d 106, 111 [1984]). Concur—Andrias, J.P., Nardelli, Moskowitz and DeGrasse, JJ.